DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 14, 16, and 17 of U.S. Patent No. 10,367,874 B2 in view of Yamagishi et al (hereafter, “Yamagishi”), US 2017/0142174 A1.

Claims 1 and 5 of the above patent recites most of the limitations of claim 1 and 3 of the instant application,
However claim 1 and 5 of the above patent does not recite header includes an identifier of one of the MPEG-DASH segments.
 Yamagishi discloses header includes an identifier of one of the MPEG-DASH segments (i.e., Fig. 22 and page 20 paragraphs [0607]-[0611]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 5 of the above patent to include an identifier of one of the MPEG-DASH segments as taught by Yamagishi for the reason Yamagishi expressly taught (i.e., the GOP data can be reconstructed with reference to the identification information, Yamagishi, page 10 paragraph [0307]).
Claim 1 of the above patent contains every element of claim 2 of the instant application. 
	Claim 1 of the above patent contains every element of claim 4 of the instant application.
Claim 3 of the above patent contains every element of claim 5 of the instant application.
Claim 2 of the above patent contains every element of claim 6 of the instant application.
Claim 4 of the above patent contains every element of claim 7 of the instant application.
Claim 6 of the above patent contains every element of claim 8 of the instant application.

Claim 9 of the above patent contains most of elements of claims 9 and 11 of the instant application.
However claim 9 of the above patent does not recite header includes an identifier of one of the MPEG-DASH segments.
 Yamagishi discloses header includes an identifier of one of the MPEG-DASH segments (i.e., Fig. 22 and page 20 paragraphs [0607]-[0611]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 9 of the above patent to include an identifier of one of the MPEG-DASH segments as taught by Yamagishi for the reason Yamagishi expressly taught (i.e., the GOP data can be reconstructed with reference to the identification information, Yamagishi, page 10 paragraph [0307]).
Claim 9 of the above patent contains most of elements of claim 10 of the instant application.
Claim 9 of the above patent contains most of elements of claim 12 of the instant application.
Claim 11 of the above patent contains most of elements of claim 13 of the instant application.
Claim 10 of the above patent contains most of elements of claim 14 of the instant application.
Claim 12 of the above patent contains most of elements of claim 15 of the instant application.
Claim 14 of the above patent contains most of elements of claim 16 of the instant application.

Claim 16 of the above patent contains most of elements of claim 18 of the instant application.

However claim 16 of the above patent does not recite header includes an identifier of one of the MPEG-DASH segments.
 Yamagishi discloses header includes an identifier of one of the MPEG-DASH segments (i.e., Fig. 22 and page 20 paragraphs [0607]-[0611]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 16 of the above patent to include an identifier of one of the MPEG-DASH segments as taught by Yamagishi for the reason Yamagishi expressly taught (i.e., the GOP data can be reconstructed with reference to the identification information, Yamagishi, page 10 paragraph [0307]).
Claim 16 of the above patent contains most of elements of claim 19 of the instant application.
Claim 17 of the above patent contains most of elements of claim 20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 7, 9, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagishi, US 2017/0142174 A1.

Regarding claims 1, 9, and 18, Yamagishi teaches a method comprising: 
receiving, by a first network device, first packets that include Moving Picture Experts Group Dynamic Adaptive Streaming over Hypertext Transfer Protocol (MPEG-DASH) segments of a program (i.e., MPEG-DASH standard stores media segments 60 in packets, Fig. 2 and page 4 paragraphs [0118[-[0122]); 
dividing, by the first network device, each of the MPEG-DASH segments into first multiple slices of program data of the program (i.e. , generate the sub GOP media segments, Fig. 5 and page 2 paragraph [0032] and page 6 paragraph [0186]); 
generating, by the first network device, first headers for the first multiple slices (i.e., when one GOP data is distributed to four or more sub GOP media segments , a plurality of packets in which the in-GOP position identification information is set are generated…arrangement of the media data stored in the packets within the GOP data can be determined based on the packet header information, page 7 paragraph [0211]), wherein each of the first headers includes sequence information (i.e., GOP data subsequent may be arranged with reference number s in the LCT header, page 7 paragraph [0213]) and an identifier of one of the MPEG-DASH segments  (i.e., the segment identifier is recorded in the packet, Fig. 7 and page 10 paragraph [0307] and page 11 paragraph [0333]); and 
multicasting, by the first network device to a second network device, second packets (i.e., multicast delivery of the packet generate by the data processing unit 21, Fig. 11 and page 9 paragraph [0273]), that include the first headers and the first multiple slices (i.e., arrangement of the NAL unit fragments of media data stored in the packet can be determined based on the packet header information, Fig. 7 and page 14 paragraphs [0410]-[0411]).
In addition, Yamagishii teaches a first network device comprising: a first communication interface comprising a first transmitter and a first receiver; a first memory, wherein the first memory stores first instructions; and a first processor, wherein the first processor executes the first instructions (i.e., Fig.33 and page 25 paragraphs [0785]-0789]); and a non-transitory computer-readable storage medium that stores instructions executable by a processor of a device (i.e., Fig. 33 and page 25 paragraphs [0785]-[0786]).

Regarding claims 7 and 15, Yamagishi teaches the method of claim 1, further comprising: generating, by the first network device, forward error correction data (i.e., sequence number, page 23 paragraphs[0731]-[0732]), and wherein the multicasting of the second packets comprises: multicasting, by the first network device to the second network device, the second packets with the forward error correction data (i.e., page 9 paragraphs [0271]-[0273] and, page 13 paragraphs [092]-[097]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2, 3, 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, in view of Bradbury et al (hereafter, “Bradbury”), US 2016/0323348 A1.

Regarding claims 2, 10, and 18, Yamagishi teaches the method of claim 1, further comprising:
receiving, by the second network device from the first network device, the second packets (i.e., page 27 paragraphs [0844]-[0846]);
 assembling, by the second network device, the MPEG-DASH segments based on the first headers and the first multiple slices (i.e., page 4 paragraph [0123]);
 Yamagishi does not explicitly teach dividing, by the second network device, each of the MPEG-DASH segments into second multiple slices of the program data; encapsulating, by the second network device, the second multiple slices of the program data into third packets; generating, by the second network device, forward error correction packets pertaining to the third packets; and multicasting, by the second network device to a user device of a multicast, the third packets and the forward error correction packets.
Bradbury teaches dividing, by the second network device, each of the MPEG-DASH segments into second multiple slices of the program data (i.e., page 3 paragraph [0046]); encapsulating, by the second network device, the second multiple slices of the program data into third packets (i.e., page 3 paragraph [0046]); generating, by the second network device, forward error correction packets pertaining to the third packets (i.e., page 3 paragraphs [0047]-[0049]); and multicasting, by the second network device to a user device of a multicast, the third packets and the forward error correction packets (i.e., page 5 paragraphs [0048]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to modify the teaching of Yamagishi to divide, by the second network device, each of the MPEG-DASH segments into second multiple slices of the program data; encapsulate, by the second network device, the second multiple slices of the program data into third packets; generate, by the second network device, forward error correction packets pertaining to the third packets; and multicast, by the second network device to a user device of a multicast, the third packets and the forward error correction packets as taught by Bradbury. One would be motivated to do so to allow entire packets to be reconstituted following loss in the network (i.e., Bradbury, page 3 paragraph [0049]).

Regarding claims 3, and 11, Yamagishi teaches the method of claim 2, further comprising:
generating second headers for multiple slices (i.e. page 11 paragraph [0333]), each of the second headers includes sequence information (i.e., page 7 paragraph [0213])  and an identifier of one of the MPEG-DASH segments (i.e., page 10 paragraphs [0321]-[0323); encapsulating, by  the second network device (i.e., a replay apparatus,  page 12 paragraph [0365]), the second headers into the third packets (i.e., .page 11 paragraphs [0333]-[0334]).
5.	Claim 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, in view of Paniconi et al (hereafter, “Paniconi”), US 9,490,850 B1.

Regarding claims 8, and 16, Yamagishi teaches the method of claim 7, further comprising: receiving, by the second network device from the first network device, the second packets (i.e., page 9 paragraph [0295]).
Yamagishi does not explicitly teach determining, by the second network device in response to receiving the second packets, whether there is a first header of the first headers and a first slice of the first slices missing in the second packets; and generating, by the second network device in response to determining the first header of the first headers is missing, the first header of the first headers.
Paniconi teaches determining, by the second network device in response to receiving the second packets, whether there is a first header of the first headers and a first slice of the first slices missing in the second packets (i.e., col. 13 lines 13-27); and generating, by the second network device in response to determining the first header of the first headers is missing, the first header of the first headers (i.e., col. 14 lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed information to modify the teaching of Yamagishi to determine, by the second network device in response to receiving the second packets, whether there is a first header of the first headers and a first slice of the first slices missing in the second packets; and generate, by the second network device in response to determining the first header of the first headers is missing, the first header of the first headers as taught by Paniconi. One would be motivated to do so to indicate more complete and accurate loss state information (i.e., Paniconi, col. 14 lines 22-28).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441